DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicants amendments to the specification (including amendments to the Abstract) dated 08/25/2021 have been entered.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
The most pertinent prior art references which most closely discuss the claimed subject matter in Claims 1 are Umetsu et al (US 2017/0129481) and Yanagida et al. (US 2016/0236672). 

 disclose:
a mode selection step of selecting a first pedal mode in which an acceleration of the vehicle is set based on a depression amount of an accelerator pedal of the vehicle, or a second pedal mode in which the acceleration and a deceleration of the vehicle are set based on the depression amount of the accelerator pedal of the vehicle (¶¶) (Fig 8);
a basic torque setting step of setting, based on a driving state of the vehicle, a basic torque to be generated by the prime mover () (¶);
Yanagida et al. disclose:
A method of controlling a vehicle in which rear road wheels (¶¶) are driven by a prime mover (), comprising: and 
a mode selection step of selecting a first pedal mode in which an acceleration of the vehicle is set based on a depression amount of an accelerator pedal of the vehicle, or a second pedal mode in which the acceleration and a deceleration of the vehicle are set based on the depression amount of the accelerator pedal of the vehicle (¶¶);
However, the references fail to disclose:
an incremental torque selling step of setting an incremental torque to allow the basic torque to be increased in accordance with an increase in steering angle of a steering device equipped in the vehicle; and
a torque generation step of controlling the prime mover to generate a torque which is determined by adding the incremental torque to the basic torque,
wherein the incremental torque setting step includes setting the incremental torque to different values between when the first pedal mode is selected in the mode selection step and when the second pedal mode is selected in the mode selection step.
The instant claims enable opportunities to improve responsiveness and linear feeling of vehicle behavior in rear wheel drive vehicles with respect to operator steering manipulation in a first and second pedal mode where a single pedal in a vehicle is capable of performing both acceleration and deceleration operations.

The most pertinent prior art references which most closely discuss the claimed subject matter in Claim 8 are Umetsu et al (US 2017/0129481) and Yanagida et al. (US 2016/0236672). 

 disclose:
a mode selector for selecting a first pedal mode in which an acceleration of the vehicle is set based on a depression amount of an accelerator pedal of the vehicle, or a second pedal mode in which the acceleration and a deceleration of the vehicle are set based on the depression amount of the accelerator pedal of the vehicle (¶) (Fig 8);
set, based on the detection signal from the driving state sensor, a basic torque to be generated by the prime mover () (¶);;
Yanagida et al. disclose:
A vehicle control system for controlling a vehicle in which rear road wheels (¶¶) are driven by a prime mover() 
wherein the controller is operable to set the incremental torque to different values between when the first pedal mode is selected by the mode selector and when the second pedal mode is selected by the mode selector (¶¶)
However, the references fail to disclose:
when an increase in the steering angle is detected by the steering angle sensor, set an incremental torque to allow the basic torque to be increased in accordance with the increase in the steering angle; and
control the prime mover to generate a torque which is determined by adding the incremental torque to the basic torque,
wherein the controller is operable to set the incremental torque to different values between when the first pedal mode is selected by the mode selector and when the second pedal mode is selected by the mode selector.
The instant claims enable opportunities to improve responsiveness and linear feeling of vehicle behavior in rear wheel drive vehicles with respect to operator steering manipulation in a first and second pedal mode where a single pedal in a vehicle is capable of performing both acceleration and deceleration operations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                             

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747